Citation Nr: 1744965	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  07-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, including arthritis, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant and the Veteran's Daughter


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to August 1976 and June 1983 to November 1986.  He also had a period of United States Marine Corps Reserve duty from July 1991 to June 1996.  He died in September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Reno, Nevada.

By rating action in March 2007, the RO, in part, denied the Veteran's claim of entitlement to service connection for arthritis.  Subsequently, in a March 2008 rating action, the RO denied service connection for low back pain with arthritis.  By rating action dated in June 2009, the RO confirmed its previous denial of service connection for low back pain with arthritis.  The Veteran perfected a timely appeal to those decisions. 

Unfortunately, during the course of the appeal, the Veteran died in September 2009.  The domestic partner of the Veteran, who is the custodian of the Veteran's daughter, filed a request to have the daughter be substituted as the appellant, and filed claims for dependency and indemnity compensation (DIC) and accrued benefits in September and November 2009. 

By rating action dated in February 2010, the RO denied service connection for back 
pain and arthritis for accrued benefits purposes.  The appellant perfected a timely appeal to that decision. 

In August 2013, the Appellant and the Veteran's daughter provided testimony at a video conference hearing before the undersigned.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology of the Veteran's asserted disorder.  The Appellant was offered an opportunity to ask the undersigned questions regarding the claim.  Neither the Appellant nor her representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

In November 2013, the Board remanded the case for further development. Following the requested development, a Supplemental Statement of the Case was issued in June 2014.  In a January 2015 decision, the Board, in part, denied the claim of entitlement to service connection for arthritis.  In a November 2015 Order, based on a Joint Motion for Partial Remand (Joint Motion), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion. 

In January 2015, the Board remanded the claim to the RO for further evidentiary development.  Following the requested development, a Supplemental Statement of the Case was issued in November 2015.  

In February 2016, the Appellant's attorney requested the separate adjudication of 
back disability and arthritis claims.  However, the Board has expanded the Veteran's claim to encompass all low back disorders as well as arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, separate adjudications are not warranted.

The case was again remanded by the Board in April 2016.  Following the requested 
development, a Supplemental Statement of the Case was issued in May 2017.  
A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

It is noted that the appeal before the Board had previously also included the issues of service connection for depression, type II diabetes mellitus, diabetic peripheral neuropathy, diabetic nephropathy, diabetic gastronitis, congestive heart failure, hypertension, blindness, each for accrued benefits purposes, and the cause of the Veteran's death.  During the pendency of this appeal, by rating action dated in May 2017, each of the foregoing was granted.  As this represents a complete grant of each benefit sought on appeal, the issues are no longer on appeal before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's low back disorder was not manifested during service and is not otherwise related to the Veteran's period of active service.


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, active service and may not be presumed to have been so incurred.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A review of the record shows that the Veteran died in September 2009.  Prior to his death, he had a pending claim for service connection for arthritis.  As noted in the Introduction, the RO granted the Appellant's request to have the Veteran's daughter be substituted as the claimant for the purposes of processing this appeal to completion.  In June 2014, following her application for substitution on behalf of the Veteran's daughter, after the Veteran's death, she was issued additional correspondence which included discussion of the relationship of accrued benefits to substitution, the manner of substitution request and claim processing, and benefits to which substitution applies.

Since providing this notice, the Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claims.  As the pleading party, she has this burden of proof, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the Appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claim.  A review of the claims file shows that RO has obtained pertinent VA and private treatment records.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).



Service Connection

Service connection will be granted for a disability resulting from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for a low back disorder with arthritis.  Based on the evidence as detailed below, the Veteran's claim is denied.  First, the Board acknowledges that service treatment records reflect a February 1980 back injury after his tent caved in while he was on active duty training.  At the time, he was diagnosed with a soft tissue injury.  However, it does not appear that his back symptoms were representative of a chronic back disorder.  After the incident, no notations were made regarding his back during examinations conducted in August and October 1982.  His October 1986 separation examination was also unremarkable.  In fact, in July 1991, he had a normal reenlistment examination with the exception of a notation for diabetes.  If the Veteran was suffering from chronic back pain and a back disorder, the Board would expect that these physical examinations would reference one or the other.  

In fact, the post-service evidence does not reflect symptoms related to a back injury for many years after the Veteran left active duty service.  The post-service evidence does not reflect symptoms related to back pain until the 2000s.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a spine disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Initially, the Board acknowledges the military supervisor's statement that between 1983 and 1987, he witnessed the Veteran complain of back pain numerous times.  Additionally, the supervisor posited that the Veteran's job as a recruiter aggravated his back condition as it required long periods of driving and standing.  The Board also recognizes the statements by the Veteran's domestic partner who recalled that the Veteran's back injury resulted in a limitation of activities along with difficulty sitting.  However, in an October 1985 statement, the Veteran reported that he was a member of a minor league football team.  If the Veteran had a low back disorder with the described limitations, the Board would not expect the Veteran to be well enough to participate in an extremely, physically-demanding sport.  

Based on these inconsistent statements, the Board is unable to rely on testimony alone that the Veteran has experienced back symptoms continuously since service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, continuity is not established based on the clinical evidence or the statements in the record.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite the Appellant's contentions to the contrary.

First, there are no treatment records establishing that the Veteran's low back disorder and arthritis are related to active duty, nor has any physician asserted that such a relationship exists.  Indeed, the Board notes that in a November 2015 VA medical opinion, the examiner concluded that the Veteran's low back condition is less likely as not the result of his active service, to include the February 1980 incident.  The examiner acknowledged the lay statements in the record, but also considered the fact that the Veteran's service treatment record is silent for back problems for many years.  The examiner also cited the Veteran's statements after the incident that he was in good health and his participation on a minor league football team as evidence against a positive nexus.  Moreover, in a March 2017 VA medical opinion, the examiner opined that the Veteran's back condition was not caused or aggravated by his service-connected diabetes mellitus.  A search of the medical literature revealed no indications of diabetes being a risk factor for osteoarthritis.  Therefore, none of the medical evidence presented supports a connection between a low back disorder and active service.

In adjudicating this claim, the Board has specifically considered the statements made by the Appellant relating the Veteran's claimed disorder to service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran and Appellant are competent to testify that the Veteran suffered from lower back pain, they are not competent to provide a medical opinion linking the lower back pain during service to a low back disorder.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to military service despite the Appellant's contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder, including arthritis, for accrued benefits purposes, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


